***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
            ARTHUR M. DEMATTIO v. ROBERT
                  PLUNKETT ET AL.
                      (AC 41283)
                       Moll, Devlin and Pellegrino, Js.*

                                    Syllabus

The plaintiff, who had been hired by the defendants to perform certain
    home construction site work, sought to recover damages for, inter alia,
    breach of contract, after the defendants failed to make an installment
    payment under the parties’ contract. The contract set forth a schedule
    of six installment payments. Work was scheduled to begin on March 9,
    2015, and was to be completed on May 11, 2015. As a result of delays,
    work did not begin until May, 2015. In October, 2015, the plaintiff ceased
    working for the defendants; the plaintiff maintained that he was termi-
    nated whereas the defendants claimed the plaintiff walked off the job.
    The plaintiff claimed he was entitled to the fourth installment payment.
    The defendants then hired V Co. to complete the work. The plaintiff
    thereafter brought the present action seeking damages for the defen-
    dants’ failure to remit the fourth installment payment. The defendants
    filed a counterclaim. Following a trial to the court, the trial court ren-
    dered judgment for the defendants on the complaint and on their counter-
    claim, from which the plaintiff appealed to this court. Held:
1. The trial court properly determined that the contract violated the Home
    Improvement Act (§ 20-418 et seq.) and was unenforceable against the
    defendants; the plaintiff failed to follow the statutorily (§ 42-135a (1)
    and (2)) prescribed language and form for the cancellation notice in
    the contract and failed to furnish the defendants with a detachable
    notice of cancellation as required by § 42-135a (2) and (3), and these
    failures amounted to material noncompliance with the act.
2. The trial court’s finding that the plaintiff caused the delay in the completion
    of the work was not clearly erroneous; the court had before it the
    testimony of the defendants’ expert regarding the percentage of work
    completed by the plaintiff and how much work was left to complete,
    which the court was free to credit, and the court did not have to credit
    the plaintiff’s testimony regarding his reasons for the project’s delay.
3. This court declined to review the plaintiff’s inadequately briefed claim that
    the trial court improperly refused to admit certain evidence proffered
    by the plaintiff; the plaintiff failed to identify with any specificity the
    exhibits he claims were improperly excluded and did not provide any
    legally relevant analysis as to why the court’s alleged refusal to admit
    certain evidence was error.
4. The trial court’s finding that the defendants did not receive a copy of the
    cancellation notice was not clearly erroneous; the court reasonably
    could have credited the defendant homeowner’s testimony and it was
    within its province as trier of fact to make credibility determinations
    and to find the homeowner credible and the plaintiff not credible.
5. This court declined to review the plaintiff’s unpreserved claim that the
    trial court should not have permitted the defendants’ expert witness to
    testify because he was not qualified as an expert; the plaintiff did not
    file a motion in limine to preclude or limit the testimony of that witness
    nor did he object to the witness’ testimony at trial.
6. The plaintiff could not prevail on his claim that the trial court failed to
    consider the defendants’ duty to mitigate their damages; the defendants
    promptly sought of the services of V Co. to complete the work and the
    court expressly credited the testimony of the defendants’ expert with
    respect to the amount of work necessary to complete the project and
    it implicitly found the expert’s estimates and V Co.’s pricing reasonable
    by virtue of its damages calculation; moreover, the burden of proving
    the defendants’ purported failure to mitigate rested with the plaintiff
    and he failed to present evidence beyond his argument that the pricing
    of V Co., the company the defendants hired to complete the work,
    was unreasonable.
7. The plaintiff could not prevail on his claim that the trial court erred with
    respect to its calculation of damages; the court’s damages calculations
    were supported by the evidence, and the court properly subtracted the
    unpaid balance due on the plaintiff’s contract from the adjusted cost
    of completion based on V Co.’s estimate, to come to the total actual
    loss that it awarded in damages to the defendants.
8. There was no merit to the plaintiff’s unpreserved claim of judicial bias
    and, under a comprehensive review of the record, reversal under the
    plain error doctrine was not appropriate.
      Argued October 22, 2019—officially released August 25, 2020

                           Procedural History

  Action to recover damages for, inter alia, breach of
contract, and for other relief, brought to the Superior
Court in the judicial district of Stamford-Norwalk,
where the defendants filed a counterclaim; thereafter,
the matter was tried to the court, Hon. A. William
Mottolese, judge trial referee; judgment for the defen-
dants on the complaint and on the counterclaim, from
which the plaintiff appealed to this court. Affirmed.
  Arthur M. DeMattio, self-represented, the appellant
(plaintiff).
  Gregory J. Williams, with whom, on the brief, was
Todd H. Lampert, for the appellees (defendants).
                          Opinion

   MOLL, J. The self-represented plaintiff contractor,
Arthur M. DeMattio, appeals from the judgment of the
trial court, rendered following a bench trial, in favor of
the defendant homeowners, Robert Plunkett and Karen
Plunkett, on the plaintiff’s complaint and the defen-
dants’ counterclaim in the amount of $21,720.34. On
appeal, the plaintiff’s claims distill to whether the trial
court erred by (1) concluding that the home improve-
ment contract entered into among the parties (contract)
was invalid and unenforceable against the defendants
as a result of the contract’s noncompliance with the
Home Improvement Act (HIA), General Statutes § 20-
418 et seq., (2) making numerous factual findings con-
trary to the evidence presented at trial, (3) failing to
determine that the defendants did not mitigate their
damages, (4) improperly calculating its damages award,
and (5) acting in a biased manner toward the plaintiff.1
We affirm the judgment of the trial court.
   The trial court found the following facts. On January
12, 2015, the plaintiff and the defendants entered into
the contract for the purpose of remodeling, and building
an addition to, the defendants’ kitchen. The contract
price totaled $86,300, to be paid in six installments
throughout the course of the renovations. Pursuant to
the contract, the start date was March 9, 2015, with a
completion date of May 11, 2015. The plaintiff did not
begin work until May, 2015, and the specified comple-
tion date in the contract was not extended as a result
of the delay.
   On October 21, 2015, the plaintiff ceased work for
the defendants. The plaintiff maintained that the defen-
dants terminated him on that date; the defendants
claimed that he simply ‘‘walked off the job.’’ The plain-
tiff contended that he had completed the work entitling
him to the fourth installment payment of $15,600, while
the defendants maintained that they had overpaid the
plaintiff based on, in their view, the lack of progress
he had made by that point.
   On January 19, 2016, the plaintiff commenced this
action. The plaintiff’s seven count complaint asserted
the following claims against the defendants: breach of
contract; account stated; quasi-contract; quantum
meruit; unjust enrichment; fraud; and civil conspiracy.
On March 1, 2016, the defendants filed an answer and
special defenses, the first of which alleged that the
contract violated the HIA in various ways, including
the lack of the statutorily required notice of cancella-
tion. The defendants also filed a two count counter-
claim, asserting claims for a breach of contract and a
violation of the Connecticut Unfair Trade Practices Act
(CUTPA), General Statutes § 42-110a et seq. On May
13, 2016, the plaintiff filed a reply to the defendants’
special defenses, as well as an answer and special
defenses to the defendants’ counterclaim, the reply to
which was filed on July 12, 2017. On July 13, 2017,
the defendants filed a request for leave to amend their
counterclaim and appended the proposed amendment,
which was deemed to have been filed by consent absent
objection. On July 21, 2017, the plaintiff filed an answer
and special defenses to the amended counterclaim.
   The matter was tried to the court on August 6 and
30, and October 4, 2017.2 Following the trial, on October
13, 2017, the plaintiff withdrew all counts of his com-
plaint, with the exception of the breach of contract
claim, relating to which the plaintiff sought compensa-
tory damages in the amount of $15,920, comprising the
fourth installment of $15,600 and the amount of $320
alleged to be owed for asbestos testing. Also on that
date, the defendants withdrew their CUTPA claim
against the plaintiff, leaving only the breach of contract
claim. The parties submitted posttrial briefs.
   On December 19, 2017, the court issued its memoran-
dum of decision. With respect to the plaintiff’s breach
of contract claim, the court concluded that the contract
failed to comply with the HIA, specifically, General
Statutes § 42-135a, in six respects, which we discuss in
part I of this opinion, rendering the contract unenforce-
able against the defendants. With respect to the defen-
dants’ breach of contract claim, the court found in favor
of the defendants and awarded them $21,720.34 in com-
pensatory damages with judgment rendered accord-
ingly. On December 22, 2017, the plaintiff filed a motion
for reargument and a motion for articulation. On Janu-
ary 2, 2018, the trial court denied both motions.
  This appeal followed. Additional facts will be set forth
as necessary.
                             I
   The plaintiff first claims that the trial court erred in
concluding that the contract was rendered unenforce-
able against the defendants as a result of the contract’s
noncompliance with the HIA.3 The plaintiff principally
argues that (1) the court erred in finding that the con-
tract’s use of the term ‘‘rescission’’—instead of ‘‘cancel-
lation,’’ as required by the HIA, with respect to an own-
er’s cancellation rights—was not merely technically
noncompliant, and (2) with respect to the court’s find-
ing that the contract did not include a notice of cancella-
tion, (a) the trial court erred in finding credible Karen
Plunkett’s testimony that the defendants did not receive
a separate copy of the required notice of cancellation
(which the plaintiff did not produce at trial) and (b) he
located, posttrial, the original, signed contract with an
endorsed, detachable notice of cancellation, which he
contends this court should now consider. The defen-
dants respond that the trial court correctly held that
the contract was unenforceable against the defendants
as a result of its noncompliance with the HIA, and that
such noncompliance was substantial and material. We
agree with the defendants.4
   In order to put the plaintiff’s claim in its proper con-
text, we begin our analysis by setting forth the standard
of review and applicable legal principles. ‘‘The determi-
nation of the requirements of the HIA is a matter of
statutory construction and, therefore, a matter of law
over which this court’s review is plenary.’’ Wright Bros.
Builders, Inc. v. Dowling, 247 Conn. 218, 226, 720 A.2d
235 (1998). ‘‘When construing a statute, [the court’s]
fundamental objective is to ascertain and give effect to
the apparent intent of the legislature. . . . In other
words, [the court seeks] to determine, in a reasoned
manner, the meaning of the statutory language as
applied to the facts of [the] case, including the question
of whether the language actually does apply. . . . In
seeking to determine that meaning . . . [General Stat-
utes] § 1-2z directs [the court] first to consider the text
of the statute itself and its relationship to other statutes.
If, after examining such text and considering such rela-
tionship, the meaning of such text is plain and unambig-
uous and does not yield absurd or unworkable results,
extratextual evidence of the meaning of the statute shall
not be considered. . . . The test to determine ambigu-
ity is whether the statute, when read in context, is
susceptible to more than one reasonable interpreta-
tion.’’ (Internal quotation marks omitted.) Estate of
Brooks v. Commissioner of Revenue Services, 325
Conn. 705, 712–13, 159 A.3d 1149 (2017), cert. denied,
    U.S. , 138 S. Ct. 1181, 200 L. Ed. 2d 314 (2018).
   The starting point of our statutory analysis under the
HIA is General Statutes § 20-429,5 which provides in
relevant part: ‘‘(a) (1) (A) No home improvement con-
tract shall be valid or enforceable against an owner
unless it: (i) Is in writing, (ii) is signed by the owner
and the contractor, (iii) contains the entire agreement
between the owner and the contractor, (iv) contains
the date of the transaction, (v) contains the name and
address of the contractor and the contractor’s registra-
tion number, (vi) contains a notice of the owner’s can-
cellation rights in accordance with the provisions of
chapter 740, (vii) contains a starting date and comple-
tion date, [and] (viii) is entered into by a registered
salesman or registered contractor . . . .
  ‘‘(c) The contractor shall provide and deliver to the
owner, without charge, a completed copy of the home
improvement contract at the time such contract is exe-
cuted. . . .
 ‘‘(e) Each home improvement contract entered into
shall be considered a home solicitation sale pursuant
to chapter 740 and shall be subject to the requirements
    of said chapter regardless of the location of the
   transaction or of the signing of the contract. . . .
  ‘‘(f) Nothing in this section shall preclude a contractor
who has complied with subparagraphs (A) (i), (ii), (vi),
(vii) and (viii) of subdivision (1) of subsection (a) of
this section from the recovery of payment for work
performed based on the reasonable value of services
which were requested by the owner, provided the court
determines that it would be inequitable to deny such
recovery.’’ (Emphasis added.) General Statutes § 20-429
(a) (1) (A), (c), (e), and (f).
   Section 20-429 (a) (1) (A) (vi) and (e) incorporates
by reference the provisions of chapter 740, the Home
Solicitation Sales Act (HSSA), which is codified at Gen-
eral Statutes § 42-134 et seq. The relevant portion of
the HSSA, set forth in General Statutes § 42-135a, pro-
vides in relevant part: ‘‘No agreement in a home solicita-
tion sale shall be effective against the buyer if it is not
signed and dated by the buyer or if the seller shall . . .
(1) Fail to furnish the buyer with a fully completed
receipt or copy of all contracts and documents per-
taining to such sale at the time of its execution, which
contract shall be in the same language as that principally
used in the oral sales presentation and which shall show
the date of the transaction and shall contain the name
and address of the seller, and in immediate proximity
to the space reserved in the contract for the signature
of the buyer, or on the front page of the receipt if a
contract is not used, and in boldface type of a minimum
size of ten points, a statement in substantially the fol-
lowing form:
  ‘‘YOU, THE BUYER, MAY CANCEL THIS TRANSAC-
TION AT ANY TIME PRIOR TO MIDNIGHT OF THE
THIRD BUSINESS DAY AFTER THE DATE OF THIS
TRANSACTION. SEE THE ATTACHED NOTICE OF
CANCELLATION FORM FOR AN EXPLANATION OF
THIS RIGHT.
   ‘‘(2) Fail to furnish each buyer, at the time such buyer
signs the home solicitation sales contract or otherwise
agrees to buy consumer goods or services from the
seller, a completed form in duplicate, captioned
‘NOTICE OF CANCELLATION,’ which shall be attached
to the contract or receipt and easily detachable, and
which shall contain in ten-point boldface type the fol-
lowing information and statements in the same lan-
guage as that used in the contract:
            ‘‘NOTICE OF CANCELLATION
  ‘‘. . . (Date of Transaction)
  ‘‘YOU MAY CANCEL THIS TRANSACTION, WITH-
OUT ANY PENALTY OR OBLIGATION, WITHIN
THREE BUSINESS DAYS FROM THE ABOVE DATE.
                           ***
  ‘‘I HEREBY CANCEL THIS TRANSACTION.
  ‘‘. . . . (Date)
  ‘‘. . . . (Buyer’s Signature)
   ‘‘(3) Fail, before furnishing copies of the ‘Notice of
Cancellation’ to the buyer, to complete both copies by
entering the name of the seller, the address of the sell-
er’s place of business, the date of the transaction, and
the date, not earlier than the third business day follow-
ing the date of the transaction, by which the buyer may
give notice of cancellation. . . .’’ General Statutes § 42-
135a (1) through (3).
   ‘‘The HIA is a remedial statute that was enacted for
the purpose of providing the public with a form of
consumer protection against unscrupulous home
improvement contractors. . . . The aim of the statute
is to promote understanding on the part of consumers
with respect to the terms of home improvement con-
tracts and their right to cancel such contracts so as to
allow them to make informed decisions when purchas-
ing home improvement services.’’ (Citation omitted.)
Wright Bros. Builders, Inc. v. Dowling, supra, 247
Conn. 231. ‘‘While the purposes of the [HIA] are
advanced by an interpretation that makes compliance
with the requirements of § 20-429 (a) mandatory, it does
not necessarily follow that advancement of the pur-
poses also requires that the mandatory compliance with
each subsection be technically perfect.’’ Id.
  Against this backdrop, we set forth the following
additional factual findings and legal conclusions drawn
by the trial court. The defendants signed and dated the
contract, agreeing to its terms, on January 12, 2015, and
the plaintiff signed and dated the contract on January
17, 2015. The contract contained the following provision
relating to the notice of cancellation requirement, in
this form:
  ‘‘Right of Rescission—
  ‘‘Under the law you have three business days to
rescind this contract and receive a full refund of any
money you have on deposit with the contractor.
   ‘‘If you elect to refuse this right, and effectively speed
up your job start by three business days, then please
sign below, attesting to the fact that you wish to forego
your three day right of rescission.
  ‘‘Homeowner                     Date’’
   (Emphasis in original.) The spaces for the homeown-
er’s signature and date were left blank. Although the
plaintiff testified at trial that he provided the defendants
with a separate, detachable copy of the notice of cancel-
lation, he did not produce a copy at trial, and the court
expressly credited the defendants’ denial of having
received a copy of such notice.
   The court ultimately concluded that the contract
failed to comply with the HIA, specifically, § 42-135a,
in six respects. First, the notice used the term ‘‘rescis-
sion,’’ rather than ‘‘cancellation,’’ as prescribed by § 42-
135a (1) and (2), and, as a result of the legal distinctions
between those terms (i.e., rescission being an equitable
remedy), ‘‘[t]he substitution of one word for the other
[was] therefore a material departure from the statutory
requirement and [was] not merely a technical noncom-
pliance.’’ Second, the text of the notice does not substan-
tially follow the language prescribed by subsection (1)
or (2) of § 42-135a and is not written in boldface type
of a minimum font size of ten points, as required. Third,
the notice is neither signed nor dated, the latter omis-
sion of which is significant because the signature page
bears two different dates, namely, January 12, 2015, for
the defendants and January 17, 2015, for the plaintiff,
leaving the defendants to determine which of the dates
triggered the cancellation period. Fourth, the notice
does not refer to an ‘‘attached notice of cancellation
form for an explanation’’ of the right of cancellation.
Fifth, because no separate notice was attached to the
contract, as required by § 42-135a (2), there was no
‘‘easily detachable’’ copy that the defendants could mail
or deliver to the plaintiff. Finally, a completed copy of
all documents was not provided to the defendants, as
required by § 42-135a (1), because the defendants were
never given a separate, detachable copy of the notice.
On the basis of the foregoing, the court concluded that
such omissions and defects (1) were collectively more
egregious than those in Kronberg Bros., Inc. v. Steele,
72 Conn. App. 53, 804 A.2d 239, cert. denied, 262 Conn.
912, 810 A.2d 277 (2002), in which this court concluded
that a home improvement contract violated the HIA,
and (2) could not be considered minor or merely techni-
cally noncompliant.
   The plaintiff primarily relies on Wright Bros. Build-
ers, Inc. v. Dowling, supra, 247 Conn. 231, for the propo-
sition that compliance with the HIA does not need to
be ‘‘technically perfect.’’ According to the plaintiff, the
distinction between the terms ‘‘rescission’’ and ‘‘cancel-
lation’’ was of no significance. Additionally, although
the notice was not signed and dated, he maintains that
the date by which the transaction could be canceled
could have been easily deduced from reading the con-
tract. The plaintiff further avers that the missing detach-
able notice of cancellation was located after the trial.6
In contrast, the defendants largely rely on Kronberg
Bros., Inc. v. Steele, supra, 72 Conn. App. 53, for the
proposition that the contract’s noncompliance with the
HIA was material. We examine these precedents in turn.
   In Wright Bros. Builders, Inc. v. Dowling, supra, 247
Conn. 226, the defendant homeowners argued that the
home improvement contract they entered into with the
plaintiff did not comply with the HIA because ‘‘the plain-
tiff did not attach two copies of the notice of cancella-
tion to the copy of the contract that it provided to [the
homeowner], as required by § 42-135a (2), and did not
enter the date of the transaction or the date by which
the transaction could be canceled on the notice of can-
cellation, as required by § 42-135a (3).’’ (Emphasis
added.) However, ‘‘the alleged deviations from the pre-
cise specifications of § 42-135a (2) and (3) were of a
minor and highly technical nature, and did not result
in a lack of notice to the defendants that they had a
right to cancel the contract within three days of the
contract’s signing.’’ Id., 232. Specifically, the contractor
complied with the HIA by furnishing one copy of the
contract with an attached notice of cancellation to the
homeowner, and one copy of the same to the homeown-
er’s husband, who constituted an ‘‘owner’’ under the
HIA. Id.; see also General Statutes § 20-419 (6). With
respect to the contractor’s failure to provide the
required dates on the notice of cancellation, that infor-
mation ‘‘easily could have been gleaned from even the
most cursory review of the contract.’’ Id., 233. Thus, our
Supreme Court concluded that the contract satisfied
the requirements of § 20-429 (a) and that the HIA did
not preclude the plaintiff from enforcing the contract
against the defendants. Id., 232–34.
   In Kronberg Bros., Inc. v. Steele, supra, 72 Conn. App.
60, this court distinguished Wright Bros. Builders, Inc.,
and concluded that the defects with the contract at
issue amounted to ‘‘material noncompliance’’ with the
HIA’s requirements. More precisely, ‘‘not only did the
cancellation notice fail to contain the date of the trans-
action and the date by which the defendants could
cancel the contract, the contract itself lacked a transac-
tion date. Furthermore, the contract did not contain
the required cancellation notice in immediate proximity
to the space reserved in the contract for the signature
of the buyer. Near the top of the second page of the
contract, there was language that notified the defen-
dants of their right to cancel the contract, but the lan-
guage failed to comply with § 42-135a in both verbiage
and location. The contract indicated a start date of
October 6, 1997, but the contract was not signed by
[the homeowner] until October 7, 1997.’’ Id., 59. Such
noncompliance ‘‘amounted to more than a mere techni-
cality; it constitute[d] material noncompliance’’ with
the HIA’s requirements. Id., 59–60. Thus, this court con-
cluded that the trial court properly determined that the
contract violated the HIA. Id., 60.
  Applying the foregoing principles to the present case,
we conclude that the plaintiff’s failures (1) to follow in
any meaningful way the prescribed language and form
of the cancellation notice and (2) to provide the defen-
dants with a detachable notice of cancellation, as
required by § 42-135a, amount to material noncompli-
ance with the HIA.
   First, with regard to the ‘‘right of rescission’’ con-
tained in the contract, it is clear that the language and
form thereof do not align, even in a loose sense, with
the requirements of the ‘‘notice of cancellation’’ set
forth in the HSSA. See General Statutes § 42-135a (1)
and (2); Kronberg Bros., Inc. v. Steele, supra, 72 Conn.
App. 59. Furthermore, pursuant to § 42-135a (1) and
(2), a notice of cancellation must explain that the owner
has three business days from the date of the transaction
to cancel it. Here, the date by which the defendants
could have cancelled the contract was, at best, ambigu-
ous because the defendants signed the contract on a
different date than the plaintiff, and the date by which
the defendants could have cancelled was not otherwise
made obvious in the contract. Compare Wright Bros.
Builders, Inc. v. Dowling, supra, 247 Conn. 233 (cancel-
lation notice that did not contain date by which home-
owners could cancel contract deemed not in violation
of HIA because transaction date was on first page of
contract), with Kronberg Bros., Inc. v. Steele, supra, 59
(both cancellation notice and contract lacked transac-
tion date).
   Second, and more significantly, the plaintiff did not
provide any detachable notice of cancellation to the
defendants as required by the HSSA. See General Stat-
utes § 42-135a (2) and (3). Pursuant to § 20-429 (a) (vi),
a home improvement contract is unenforceable against
an owner if it does not contain a notice of the homeown-
er’s cancellation rights in accordance with the HSSA,
which specifies, inter alia, that a duplicate copy of the
notice of cancellation must be attached to the contract
and easily detachable therefrom. See General Statutes
§ 42-135a (2); see also Wright Bros. Builders, Inc. v.
Dowling, supra, 247 Conn. 227–28 (‘‘the plain language
of [the HSSA] requires home improvement contractors
to furnish two copies of the notice of cancellation to
the homeowners with whom they contract to undertake
home improvement services by attaching two copies
of the notice to the back of the homeowner’s copy of
the contract and that each of the copies specifies the
date of the transaction and the date by which the con-
tract may be canceled’’). Here, as found by the trial
court, no copy was furnished.
   As one Superior Court decision aptly explained,
‘‘[w]ith regard to the contracts in this case, the plaintiff
has failed to prove by a preponderance of the evidence
that it has provided a copy of the ‘Notice of Cancellation’
in duplicate in accordance with § 42-135a (2) and (3).
While a contractor need not strictly comply with the
requirements under § 42-135a (2) and (3) so long as the
owner can reasonably ascertain the date by which the
contract can be canceled; see Wright Bros. Builders,
Inc. v. Dowling, supra, 247 Conn. 231; there is no author-
ity for the proposition that a contractor can completely
fail to provide any copy of the ‘Notice of Cancellation’
whatsoever.’’ East Coast Custom Builders, LLC v.
Bachman, Superior Court, judicial district of New
Haven, Docket No. CV-XX-XXXXXXX-S (March 31, 2011).
Because ‘‘[t]he requirement that a consumer is fully
notified and understands his or her right to cancel a
contract is central to the [HIA]’’; Kronberg Bros., Inc.
v. Steele, supra, 72 Conn. App. 60; the failure to provide
any detachable notice of cancellation—particularly in
light of the other, previously discussed defects—cannot
be said to be minor or of a highly technical nature. See
also Wadia Enterprises, Inc. v. Hirschfeld, 27 Conn.
App. 162, 166–67, 604 A.2d 1339 (failure of home
improvement contract to provide that contract could
be cancelled within three business days was ‘‘violative
of the [HIA]’’), aff’d, 224 Conn. 240, 618 A.2d 506 (1992).
   In light of the foregoing, we conclude that the trial
court properly determined that the contract violated
§ 42-135a of the HIA, rendering it unenforceable against
the defendants.7
                             II
   The plaintiff next asserts a mélange of evidentiary
challenges. Although the precise errors claimed are dif-
ficult to discern from his appellate briefs, they can
largely be distilled as follows: the trial court erred in
(1) finding that the plaintiff caused the delay in perfor-
mance of the work, (2) refusing to admit into evidence
several affidavits, records relating to weather condi-
tions, building department inspection records, and
‘‘requested clarifications of inspections’’, (3) crediting
the testimony of Karen Plunkett and not crediting the
plaintiff’s testimony, and (4) permitting, and then credit-
ing, the testimony of Donald Panapada, a project man-
ager at VAS Construction, Inc. (VAS). According to the
plaintiff, had these errors not occurred, he would have
prevailed on his breach of contract claim and the defen-
dants would not have prevailed on their breach of con-
tract claim. The defendants contend that, to the extent
these issues were preserved, the court committed no
error. We agree with the defendants and address each
of the claimed errors in turn.8
                             A
   We first address the plaintiff’s challenge to the court’s
finding that the plaintiff caused the delay in the comple-
tion of the work. The following additional facts found
by the trial court are relevant to our consideration of the
plaintiff’s claim. The trial court distilled the defendants’
breach of contract claim as essentially alleging that the
plaintiff had failed to perform the work in a timely
manner, thereby causing an unreasonable delay and
damages. The contract provided that the plaintiff would
begin work on March 9, 2015, and complete the work
by May 11, 2015—approximately nine weeks. As found
by the trial court, the work did not begin until May 18,
2015. The plaintiff’s last day on the job was October
21, 2015. On or about that date, the plaintiff demanded
from the defendants the fourth installment payment,
pursuant to the contract, of $15,600. The defendants
refused to pay that amount because, in their view, the
plaintiff had not completed the work entitling him to
it. The parties presented contradictory testimony as to
whether the defendants then terminated the plaintiff
or whether the plaintiff ‘‘walked off the job.’’ Shortly
thereafter, on November 16, 2015, the defendants hired
VAS to finish the work. Panapada estimated that the
work left by the plaintiff was only 50 percent complete.
The contract with VAS provided a completion date of
January 31, 2016.
   The trial court concluded that, although the contract
between the plaintiff and defendants did not specify
that time was of the essence, it evidenced an intention
by the parties to have the work completed by the speci-
fied date or within a reasonable time thereafter. The
contract described the start and end dates of the project
as ‘‘safe dates’’ and stated that the start date may be
‘‘significantly expedited’’ to begin the addition related
portion of the work. The court next concluded that
completing only 50 percent of the project between May
and October, 2015, when the contract called for nine
weeks of total work beginning in March, 2015, resulted
in a material breach of the contract so as to excuse
the defendants from remitting the fourth installment
payment. The court did not credit the plaintiff’s various
explanations for the delay.9
   ‘‘The trial court’s findings are binding upon this court
unless they are clearly erroneous in light of the evidence
and the pleadings in the record as a whole. . . . A
finding of fact is clearly erroneous when there is no
evidence in the record to support it . . . or when
although there is evidence to support it, the reviewing
court on the entire evidence is left with the definite
and firm conviction that a mistake has been commit-
ted. . . .
   ‘‘In applying the clearly erroneous standard of review,
[a]ppellate courts do not examine the record to deter-
mine whether the trier of fact could have reached a
different conclusion. Instead, we examine the trial
court’s conclusion in order to determine whether it
was legally correct and factually supported. . . . This
distinction accords with our duty as an appellate tribu-
nal to review, and not to retry, the proceedings of the
trial court. . . .
   ‘‘[I]n a case tried before a court, the trial judge is the
sole arbiter of the credibility of the witnesses and the
weight to be given specific testimony. . . . The credi-
bility and the weight of expert testimony is judged by
the same standard, and the trial court is privileged to
adopt whatever testimony [it] reasonably believes to
be credible. . . . On appeal, we do not retry the facts or
pass on the credibility of witnesses.’’ (Citations omitted;
internal quotation marks omitted.) FirstLight Hydro
Generating Co. v. Stewart, 328 Conn. 668, 679–80, 182
A.3d 67 (2018).
  In light of this deferential standard of review, we
conclude that the trial court’s finding supporting its
conclusion that the plaintiff materially breached the
contract by a material delay in performance was not
clearly erroneous. Although the plaintiff argues that the
court did not take into account his reasons for the
project’s delay and improperly weighed witness credi-
bility on the explanation for these reasons, the court
ultimately found them to be unpersuasive in light of the
other evidence presented. Specifically, the trial court
accorded great weight to Panapada’s testimony that the
project was only 50 percent complete when VAS took
over the work in November, 2015. Indeed, the court
explicitly credited Panapada’s testimony that there
were eight to ten weeks of work remaining when the
plaintiff ceased work in October, 2015, over the plain-
tiff’s testimony that there were four weeks left. The
court found that the plaintiff did not sufficiently explain
why the project was only halfway completed when he
worked three and one-half times longer than provided
by the contract.
   Our review of the record indicates that these factual
findings were properly grounded in the evidence pre-
sented at trial. The court did not find the plaintiff’s
explanation for the delay in the commencement of the
project to be reasonable in light of the other evidence
presented. Further still, the trial court’s calculations
that the plaintiff could manage to complete only one-
half of the project in thirty-two and one-half weeks,
between March 9—when the contract provided work
would begin—and October 21, 2015, was supported by
the contract and the testimony elicited at trial.10 The
court also considered the defendants’ frustrations as to
the length of the project and stated that the defendants’
version of events was more credible than the plaintiff’s.
Although the plaintiff provided the trial court with his
own evidence to explain the delays of the project, ‘‘[t]he
determination of a witness’ credibility is the special
function of the trial court. This court cannot sift and
weigh evidence.’’ (Internal quotation marks omitted.)
State v. Thompson, 307 Conn. 567, 575, 57 A.3d 323
(2012). Therefore, the findings related to the credibility
of the witnesses and the weight afforded to competing
evidence were supported by the evidence and were not
clearly erroneous. See Nutmeg Housing Development
Corp. v. Colchester, 324 Conn. 1, 12, 151 A.3d 358 (2016).
                            B
  The plaintiff’s second contention is that the trial court
improperly refused to admit certain evidence proffered
by him, including several affidavits, records relating
to weather conditions, building department inspection
records, and ‘‘requested clarifications of inspections.’’
This contention requires little discussion.
   As a threshold matter, the plaintiff has not identified
with any specificity (e.g., by citing to a particular num-
bered plaintiff’s exhibit that was marked for identifica-
tion) those exhibits that he claims were improperly
excluded, and the trial transcript excerpts cited by the
plaintiff in connection with this claim do not provide
the necessary clarity.11 Moreover, the plaintiff provides
virtually no legally relevant analysis as to why the
court’s alleged refusal to admit such evidence was in
error. The plaintiff only vaguely references an agree-
ment between counsel to waive hearsay objections and
relies on instances in which the trial court purportedly
allowed the admission of hearsay evidence.12 Accord-
ingly, we conclude that this particular contention by
the plaintiff is inadequately briefed, and we decline to
review it. See Artiaco v. Commissioner of Correction,
180 Conn. App. 243, 248–49, 182 A.3d 1208 (‘‘Ordinarily,
[c]laims are inadequately briefed when they are merely
mentioned and not briefed beyond a bare assertion.
. . . Claims are also inadequately briefed when they
. . . consist of conclusory assertions . . . with no
mention of relevant authority and minimal or no cita-
tions from the record . . . . [T]he dispositive question
in determining whether a claim is adequately briefed
is whether the claim is reasonably discernible [from]
the record . . . .’’ (Internal quotation marks omitted.)),
cert. denied, 328 Conn. 931, 184 A.3d 758 (2018).
                             C
   The plaintiff next argues at length that the court
improperly credited the testimony of Karen Plunkett
and failed to credit his testimony. In support of his
claim, the plaintiff cites not only numerous examples
from the trial transcript in which, in his view, Karen
Plunkett was lying, but also examples that, in his view,
highlight his own veracity. Against this backdrop, the
plaintiff seems to suggest that the trial court was bound
to reject all of Karen Plunkett’s testimony and that, as
a result, the court’s express finding that it credited the
defendants’ denial of having received a copy of the
cancellation notice required by the HIA; see part I of
this opinion; was clearly erroneous. This contention
can be disposed of in short order.
   ‘‘It is well established that, even if there are inconsis-
tencies in a witness’ testimony, [i]t is the exclusive
province of the trier of fact to weigh conflicting testi-
mony and make determinations of credibility, crediting
some, all or none of any given witness’ testimony. . . .
It is not our role to reevaluate the credibility of wit-
nesses or to overturn factual findings of a [trial] court
unless they are clearly erroneous. . . . If there is any
reasonable way that the [trier of fact] might have recon-
ciled the conflicting testimony before [it], we may not
disturb [its] [credibility determination].’’ (Citations
omitted; internal quotation marks omitted.) Wall Sys-
tems, Inc. v. Pompa, 324 Conn. 718, 741, 154 A.3d
989 (2017).
   We conclude that, on the basis of the testimony
before it, and consistent with the lack of a copy of a
cancellation notice in evidence, the trial court, within
its exclusive province as the trier of fact, reasonably
could have credited the testimony of Karen Plunkett
and found that the contract did not contain the required
cancellation notice. Accordingly, we leave undisturbed
that factual finding.
                             D
  Finally, the plaintiff argues that the court should not
have permitted Panapada, the defendants’ expert wit-
ness, to testify because he was not qualified as an
expert. We decline to consider this claim because the
plaintiff did not preserve it before the trial court.
   ‘‘[O]ur rules of practice require a party, as a prerequi-
site to appellate review, to distinctly raise its claim
before the trial court. . . . Practice Book § 60-5 (‘[t]he
court shall not be bound to consider a claim unless it
was distinctly raised at trial or arose subsequent to
trial’). For that reason, we repeatedly have held that
‘we will not decide an issue that was not presented to
the trial court. To review claims articulated for the first
time on appeal and not raised before the trial court
would be nothing more than a trial by ambuscade of
the trial judge.’ ’’ (Citation omitted.) Welsh v. Martinez,
157 Conn. App. 223, 237 n.9, 114 A.3d 1231, cert. denied,
317 Conn. 922, 118 A.3d 63 (2015); see Voloshin v. Volos-
hin, 12 Conn. App. 626, 629–30, 533 A.2d 573 (1987)
(declining to review claim that trial court erred by cred-
iting appraisal of plaintiff’s expert witness when defen-
dant neither objected to testimony of plaintiff’s expert
witness nor challenged his qualifications as expert).
   In the present case, on July 6, 2017, the defendants
disclosed Panapada as an expert witness with regard
to the cost of completing the renovation work at the
defendants’ home. The plaintiff did not file a motion in
limine to preclude or limit that testimony, nor did he
object to Panapada’s testimony at trial or request to
conduct a voir dire of Panapada. We conclude that the
plaintiff failed to preserve this claim before the trial
court, and, therefore, we decline to review it.
                            III
   The plaintiff next claims that the trial court failed to
consider the defendants’ duty to mitigate their damages.
The plaintiff largely asserts that the defendants were
required to obtain additional quotes with respect to
completing the renovation, rather than retaining VAS,
whose pricing the plaintiff contends was unreasonably
high. The defendants maintain that we should decline
to review this claim because the plaintiff did not file a
postappeal motion for articulation seeking an explica-
tion regarding the court’s treatment of the defendants’
duty to mitigate and, therefore, he has failed to provide
an adequate record for review. Although the defendants
overlook the directive of Practice Book § 61-10 (b),
namely, that ‘‘[t]he failure of any party on appeal to
seek articulation pursuant to Section 66-5 shall not be
the sole ground upon which the court declines to review
any issue or claim on appeal,’’ we ultimately reject the
plaintiff’s claim on the merits.
   The following facts and procedural history are rele-
vant to our resolution of this claim. In the plaintiff’s
posttrial brief, he argued, in part, that the defendants
were not entitled to recover on their breach of contract
claim because they failed to mitigate their damages. In
support of this argument, the plaintiff maintained that
the defendants ‘‘hired the first contractor they met at
a rate that far exceeded that which the plaintiff had
agreed to charge them for the same work.’’ In its memo-
randum of decision, the trial court did not expressly
address the duty to mitigate damages. The court con-
cluded that the defendants had prevailed on their coun-
terclaim and were entitled to damages in the amount
of $21,720.34. On December 22, 2017, before he had filed
this appeal, the plaintiff filed a motion for articulation
in which he sought an articulation of, inter alia, ‘‘the
legal basis by which the failure of the defendants to
engage in any effort to mitigate their damages was not
considered in the memorandum of decision as reducing
their monetary claim to damages . . . .’’ The trial court
denied that motion on January 2, 2018. No other motion
practice directed to the memorandum of decision took
place before or after the plaintiff filed this appeal.
   We begin our analysis by addressing the defendants’
contention that this claim is not reviewable. The defen-
dants principally rely on this court’s decision in Brycki
v. Brycki, 91 Conn. App. 579, 594, 881 A.2d 1056 (2005),
for the proposition that we should decline to review
the plaintiff’s claim because, after filing this appeal,
he failed to file a motion for articulation pursuant to
Practice Book § 66-5,13 specifically requesting that the
trial court address the mitigation of damages issue, the
denial of which would have been subject to appellate
review upon the filing of a motion for review pursuant
to Practice Book § 66-7. See also Swanson v. Groton,
116 Conn. App. 849, 865, 977 A.2d 738 (2009) (‘‘If the
trial judge denies the motion for articulation, the appel-
lant has a remedy by way of motion for review, which
may be filed with this court pursuant to Practice Book
§ 66-7.14 This motion for review specifically can be uti-
lized only for those motions for articulation filed pursu-
ant to § 66-5.’’ (Footnote added.)).
   Simply put, the defendants’ position that the plain-
tiff’s claim is unreviewable overlooks Practice Book
§ 61-10, which provides in relevant part: ‘‘(b) The failure
of any party on appeal to seek articulation pursuant to
Section 66-5 shall not be the sole ground upon which
the court declines to review any issue or claim on
appeal. . . .’’ (Emphasis added.) The cases on which
the defendants rely in support of their position were
decided prior to the adoption of Practice Book § 61-10
(b), which became effective on January 1, 2013. See
State v. Walker, 319 Conn. 668, 678, 126 A.3d 1087 (2015).
Accordingly, we reject the defendants’ contention that
we should decline to review the plaintiff’s claim solely
on the basis of his failure to file a motion for articulation
after he filed his appeal and, therefore, we turn to the
plaintiff’s claim on the merits, having determined that
an articulation is not necessary.
   The principles underlying the duty to mitigate dam-
ages are well settled. ‘‘A party being damaged has an
obligation to make reasonable efforts to mitigate its
damages, and the question of what constitutes such
efforts is a question of fact that is subject to the clearly
erroneous scope of review.’’ Connecticut Light &
Power Co. v. Westview Carlton Group, LLC, 108 Conn.
App. 633, 642, 950 A.2d 522 (2008). ‘‘We have often
said in the contracts and torts contexts that the party
receiving a damage award has a duty to make reason-
able efforts to mitigate damages. . . . What constitutes
a reasonable effort under the circumstances of a partic-
ular case is a question of fact for the trier. . . . Further-
more, we have concluded that the breaching party bears
the burden of proving that the nonbreaching party has
failed to mitigate damages.’’ (Internal quotation marks
omitted.) Webster Bank, N.A. v. GFI Groton, LLC, 157
Conn. App. 409, 424, 116 A.3d 376 (2015).
    Although the court did not expressly reject the plain-
tiff’s failure to mitigate argument, it found for the defen-
dants on their breach of contract claim and awarded
damages thereon in the amount of $21,720.34, necessar-
ily rejecting the plaintiff’s argument that the defendants
could not sustain their burden to prove damages as a
result of their failure to mitigate. After a careful review
of the record, we are not persuaded that the trial court’s
inherent rejection of the plaintiff’s argument that the
defendants improperly failed to mitigate their damages
was in error. The defendants promptly sought out VAS’
services after recognizing the deficiencies in the plain-
tiff’s work and, as we have explained, the trial court
expressly credited the testimony of Panapada, a project
manager at VAS, with respect to the amount of work
necessary to complete the project. Specifically, the
court found Panapada’s testimony that approximately
50 percent of the work was completed by the plaintiff
to be ‘‘unbiased and reliable’’ and accepted it as an
accurate approximation. The court also credited Pana-
pada’s testimony over the plaintiff’s regarding the eight
to ten week time frame to complete the work. The court
characterized the project as ‘‘a continuum of delay,’’
which permeated the plaintiff’s work on the project.
There also was evidence that VAS sought to remedy
shortcomings in the plaintiff’s work that went beyond
‘‘trifling particulars’’ and ‘‘minor deviations’’ from the
original contract. By virtue of its damages calculations,
the court implicitly found Panapada’s estimates and
VAS’ pricing to be reasonable.
  Moreover, the burden of proving the defendants’ pur-
ported failure to mitigate damages rested with the plain-
tiff, as the breaching party. See Webster Bank, N.A. v.
GFI Groton, LLC, supra, 157 Conn. App. 424. The only
evidence that the plaintiff presented relating to his argu-
ment that VAS’ pricing was unreasonably high was his
own testimony, which the trial court was free not to
accept. The plaintiff could have presented, but did not
present, expert testimony or other evidence with
respect to the reasonableness of VAS’ pricing. Finally,
the plaintiff has not cited to any authority—and we are
not aware of any—standing for the proposition that a
nonbreaching party is required under these circum-
stances to obtain multiple bids to complete the work
left undone by the breaching party. Simply put, the
plaintiff did not satisfy his burden to demonstrate that
the defendants failed to mitigate their damages.
   In sum, we cannot conclude that the trial court’s
implicit rejection of the plaintiff’s argument that the
defendants failed to mitigate their damages was in error.
See Hilario Truck Center, LLC v. Kohn, 190 Conn. App.
443, 448–49, 210 A.3d 678 (2019) (‘‘It is a fundamental
principle of appellate review that our appellate courts
do not presume error on the part of the trial court. . . .
Rather, we presume that the trial court, in rendering
its judgment . . . undertook the proper analysis of the
law and the facts. . . . [T]he trial court’s ruling is enti-
tled to the reasonable presumption that it is correct
unless the party challenging the ruling has satisfied its
burden demonstrating the contrary.’’ (Internal quota-
tion marks omitted.)). In light of the foregoing, the
plaintiff’s claim fails.
                            IV
  The plaintiff also claims that the trial court erred
with respect to its calculation of damages awarded to
the defendants. First, the plaintiff contends that in his
opinion, based on his review of the breakdown in costs
submitted by VAS to the defendants, VAS’ proposal was
excessive and/or inflated. Second, the plaintiff contends
that the trial court utilized an incorrect amount relating
to hardware, screens, and grills, i.e., $867, arguing that
such amount, if included at all, should have been $514.
We are unpersuaded.
   We begin by setting forth the standard of review and
relevant legal principles. ‘‘The [injured party] has the
burden of proving the extent of the damages suffered.
. . . Although the [injured party] need not provide such
proof with [m]athematical exactitude . . . the [injured
party] must nevertheless provide sufficient evidence
for the trier to make a fair and reasonable estimate.
. . . As we have stated previously, the determination
of damages is a matter for the trier of fact. . . . Accord-
ingly, we review the trial court’s damages award under
the clearly erroneous standard, under which we over-
turn a finding of fact when there is no evidence in the
record to support it . . . or when although there is
evidence to support it, the reviewing court on the entire
evidence is left with the definite and firm conviction
that a mistake has been committed.’’ (Citations omitted;
internal quotation marks omitted.) Naples v. Keystone
Building & Development Corp., 295 Conn. 214, 224–25,
990 A.2d 326 (2010).
   ‘‘It is axiomatic that the sum of damages awarded as
compensation in a breach of contract action should
place the injured party in the same position as he would
have been in had the contract been performed. . . .
The injured party, however, is entitled to retain nothing
in excess of that sum which compensates him for the
loss of his bargain. . . . Guarding against excessive
compensation, the law of contract damages limits the
injured party to damages based on his actual loss caused
by the breach. . . . The concept of actual loss accounts
for the possibility that the breach itself may result in
a saving of some cost that the injured party would
have incurred if he had had to perform. . . . In such
circumstances, the amount of the cost saved will be
credited in favor of the wrongdoer . . . that is, sub-
tracted from the loss . . . caused by the breach in cal-
culating [the injured party’s] damages. . . . It is on this
ground that . . . when an owner receives a defective
or incomplete building, any part of the price that is as
yet unpaid is deducted from the cost of completion that
is awarded to him. . . . Otherwise, the owner would
be placed in a better position than full performance
would have put him, thereby doubly compensating him
for the injury occasioned by the breach.’’ (Internal quo-
tation marks omitted.) Hees v. Burke Construction,
Inc., 290 Conn. 1, 7–8, 961 A.2d 373 (2009).
   Our review of the record indicates that the trial
court’s damages calculations were supported by the
evidence presented at trial. With respect to the plain-
tiff’s first contention, notwithstanding the plaintiff’s
claim throughout his principal appellate brief that VAS
provided an unreasonably high cost of completion, we
have already explained that the trial court was free to
weigh that evidence and the accompanying testimony
from Panapada. Further, the evidence at trial estab-
lished that VAS completed the work in accordance with
the plaintiff’s original contract, with the exception of
certain items for which the trial court accounted in its
damages calculations.
  With respect to the plaintiff’s second contention, we
conclude that the trial court’s use of the amount of
$867.34 in connection with the cost of window hard-
ware and screens was not clearly erroneous. That fig-
ure, predicated on the court’s finding that the plaintiff
impermissibly took those items from the defendants’
home when he left the job site, was supported by the
evidence at trial and, therefore, was not clearly errone-
ous. See Nikola v. 2938 Fairfield, LLC, 147 Conn. App.
681, 685, 83 A.3d 1170 (2014).
   Finally, contrary to the plaintiff’s position, the court
properly calculated the defendants’ damages by sub-
tracting the unpaid balance due on the plaintiff’s con-
tract from the adjusted cost of completion based on
the VAS estimate for a total actual loss of $21,720.34. See
Hees v. Burke Construction, Inc., supra, 290 Conn. 8.
                             V
   The plaintiff’s final claim is that the trial court exhib-
ited a pattern of judicial bias against him throughout
the trial. The defendants maintain that this claim is not
reviewable because it was raised for the first time on
appeal and that reversal under the plain error doctrine
otherwise is not appropriate.15 We agree with the
defendants.
   It is well settled that ‘‘[c]laims alleging judicial bias
should be raised at trial by a motion for disqualification
or the claim will be deemed to be waived.’’ (Internal
quotation marks omitted.) Wendt v. Wendt, 59 Conn.
App. 656, 692, 757 A.2d 1225, cert. denied, 255 Conn.
918, 763 A.2d 1044 (2000); Cameron v. Cameron, 187
Conn. 163, 168, 444 A.2d 915 (1982). We review, how-
ever, an unpreserved claim of judicial bias under the
plain error doctrine. See Knock v. Knock, 224 Conn.
776, 792–93, 621 A.2d 267 (1993). A claim of judicial
bias ‘‘strikes at the very core of judicial integrity and
tends to undermine public confidence in the established
judiciary. . . . No more elementary statement con-
cerning the judiciary can be made than that the conduct
of the trial judge must be characterized by the highest
degree of impartiality. If he departs from this standard,
he casts serious reflection upon the system of which
he is a part. A judge is not an umpire in a forensic
encounter. . . . He is a minister of justice. . . . He
may, of course, take all reasonable steps necessary for
the orderly progress of the trial. . . . In whatever he
does, however, the trial judge should be cautious and
circumspect in his language and conduct. . . . A judge
should be scrupulous to refrain from hearing matters
which he feels he cannot approach in the utmost spirit
of fairness and to avoid the appearance of prejudice as
regards either the parties or the issues before him. . . .
A judge, trying the cause without a jury, should be
careful to refrain from any statement or attitude which
would tend to deny [a litigant] a fair trial. . . . It is his
responsibility to have the trial conducted in a manner
which approaches an atmosphere of perfect impartiality
which is so much to be desired in a judicial proceeding.’’
(Citations omitted; internal quotation marks omitted.)
Cameron v. Cameron, supra, 168–69. ‘‘The standard to
be employed is an objective one . . . . Any conduct
that would lead a reasonable [person] knowing all the
circumstances to the conclusion that the judge’s impar-
tiality might reasonably be questioned is a basis for
the judge’s disqualification.’’ (Internal quotation marks
omitted.) Statewide Grievance Committee v. Burton,
299 Conn. 405, 416, 10 A.3d 507 (2011).
   In support of his claim of judicial bias, the plaintiff
largely relies on a compilation of his other appellate
claims, which we have found unavailing, as discussed
previously in this opinion. The plaintiff also points to
several additional instances of purportedly improper
remarks and/or rulings made by the trial judge. These
instances include the trial court stating that the plain-
tiff’s motions for articulation and for reargument ‘‘con-
stitute[d] a wholesale attack on the factual findings
made by the court’’, allowing a witness to testify as to
the interpretation of a payment term in the contract,
and making certain remarks from the bench. On the
basis of our comprehensive review of the record, we
conclude that the plaintiff’s claim that the trial court
acted in a biased manner against him is without merit.
   The judgment is affirmed.
   In this opinion the other judges concurred.
   * The listing of judges reflects their seniority status on this court as of
the date of oral argument.
   1
     The plaintiff’s arguments are presented in a different order in his principal
appellate brief.
   2
     The plaintiff was represented by counsel at trial.
   3
     In so doing, the plaintiff essentially challenges the court’s finding in
favor of the defendants on their first special defense, specifically, that the
contract violated the notice of cancellation requirements of the HIA.
   4
     We note that ‘‘[a] contract is subject to the requirements of the HIA if
it constitutes an agreement between a contractor and an owner for the
performance of a home improvement.’’ (Internal quotation marks omitted.)
Rizzo Pool Co. v. Del Grosso, 232 Conn. 666, 676, 657 A.2d 1087 (1995).
There is no dispute as to whether the HIA applies to the contract in this
case; rather, the dispute focuses on whether the contract’s noncompliance
with HIA was merely technical.
   5
     Although § 20-429 has been the subject of two amendments since 2015,
the year in which the contract between the plaintiff and the defendants was
signed; see Public Acts 2016, No. 16-35, § 3, and Public Acts 2017, No. 17-
48, § 18; those amendments have no bearing on the merits of this appeal.
In the interest of simplicity, we refer to the current revision of § 20-429.
   6
     The plaintiff contends that he did not produce the detachable notice of
cancellation page at trial because he believed it had been destroyed in a
storage facility flooding. After filing this appeal, the plaintiff filed two
motions with this court to supplement his appendix whereby he sought to
add, inter alia, a copy of the contract with an accompanying detachable
notice. Both motions were denied by this court. ‘‘As an appellate court, we
are limited to the record before us in deciding the merits of an appeal.’’ In
re Amanda A., 58 Conn. App. 451, 461, 755 A.2d 243 (2000). Thus, the record
before us does not include any detachable notice of cancellation.
   7
     We pause briefly to make clear what we do not purport to decide.
The trial court explained that the use of the term ‘‘rescission,’’ rather than
‘‘cancellation’’ as required by the HIA, resulted in material noncompliance
with § 42-135a (1) and (2) because ‘‘[a] lay person, untrained in the law,
whom the HIA was designed to protect, could not be expected to be familiar
with the equitable doctrine of rescission but much more likely would be
expected to understand the common, ordinary word ‘cancellation.’ ’’ The
court expressly concluded that ‘‘[t]he substitution of one word for the other
is therefore a material departure from the statutory requirement and is not
merely a technical noncompliance.’’ Because our conclusion does not rest
on this distinction, we leave for another day whether the use of the term
‘‘rescission,’’ instead of ‘‘cancellation,’’ in a notice of cancellation, without
more, would amount to material noncompliance with the HIA.
   8
     At this juncture, two points require a brief discussion. First, for the
reasons explained in part I of this opinion, the contract was unenforceable
against the defendants by the plaintiff as a result of the contract’s noncompli-
ance with the HIA—a conclusion that is unaffected by the plaintiff’s eviden-
tiary claims. We therefore examine these claims in the context of challenging
the judgment rendered in favor of the defendants on their breach of con-
tract counterclaim.
   Second, it is helpful to explain why the defendants are not barred from
recovering damages on their breach of contract counterclaim even though
that contract has been rendered unenforceable against them by the HIA. In
Hees v. Burke Construction, Inc., 290 Conn. 1, 10, 961 A.2d 373 (2009),
our Supreme Court held that ‘‘in a breach of contract case brought by a
homeowner against a contractor, § 20-429 (a) does not preclude a trial court
from reducing the homeowner’s damages by the amount left unpaid under
the contract.’’ Although the contractor in Hees was barred by the HIA from
recovering contract damages from the homeowners, they nevertheless could
recover damages from the contractor, albeit by a reduced amount. Id., 15–17.
Thus, pursuant to our application of Hees, it is permissible, in the context
of § 20-429 (a), for a homeowner to prevail on a breach of contract claim
based on a contract deemed otherwise unenforceable by the contract’s
noncompliance with the HIA. See Hees v. Burke Construction, Inc., supra,
18 (‘‘The plaintiffs, in other words, simultaneously claimed that the contract
was enforceable to support their breach of contract claim but unenforceable,
pursuant to § 20-429 (a), with respect to the contractor’s counterclaims. This
is a valid dual argument.’’ (Emphasis in original.)) (Schaller, J., concurring).
   9
     Our review of the plaintiff’s principal appellate brief and reply brief
reveals that, with respect to the defendants’ breach of contract claim, he
challenges only the trial court’s factual findings in rendering that judgment.
‘‘Although a finding of breach of contract is subject to the clearly erroneous
standard of review, whether the court chose the correct legal standard to
initially analyze the alleged breach is a question of law subject to plenary
review.’’ Western Dermatology Consultants, P.C. v. VitalWorks, Inc., 146
Conn. App. 169, 180, 78 A.3d 167 (2013), aff’d, 322 Conn. 541, 153 A.3d 574
(2016). The plaintiff does not advance any legal argument or analysis or
cite any relevant case law regarding the court’s legal conclusions. That is,
the plaintiff does not appear to challenge the trial court’s legal conclusion
that his material breach of the contract resulting from delay in performance
excused the defendants from making the remaining installment payments.
   ‘‘Although we allow pro se litigants some latitude, the right of self-repre-
sentation provides no attendant license not to comply with relevant rules
of procedural and substantive law.’’ (Internal quotation marks omitted.)
Oliphant v. Commissioner of Correction, 274 Conn. 563, 570, 877 A.2d 761
(2005). Consequently, even if we could discern a proffered legal basis to
challenge the trial court’s conclusion that the defendants prevailed on their
breach of contract claim, ‘‘[w]here the parties cite no law and provide no
analysis of their claims, we do not review such claims.’’ (Internal quotation
marks omitted.) Jackson v. Water Pollution Control Authority, 278 Conn.
692, 711, 900 A.2d 498 (2006). Therefore, because the court’s factual findings
were not clearly erroneous, its conclusion that, based on those facts, the
plaintiff materially breached the contract must be affirmed.
   10
      The plaintiff cursorily asserts that the purported delays cited by the
trial court were ‘‘simply outlandish.’’ Although the trial court stated that the
plaintiff did not begin work until May 18, 2015, the plaintiff testified that
he commenced work on May 28, 2015. Karen Plunkett also testified that
the plaintiff began work on May 28, 2015. At another point in its memorandum
of decision, the court stated that it ‘‘must determine whether the delay in
completion from May 11 to October 21 was reasonable where the job was
only approximately 50 percent complete at that point.’’ Our review of the
record as a whole indicates that these minor discrepancies were not material
to the trial court’s conclusion that the plaintiff breached the contract by
his lack of substantial performance.
   11
      Those excerpts merely reflect (1) certain testimony of Karen Plunkett
containing no references to exhibits, (2) a proffer by the plaintiff’s trial
counsel of a certain invoice not produced during discovery and counsel’s
withdrawal of the proposed exhibit, and (3) the court striking as hearsay
certain testimony of the plaintiff that was based on his review of National
Weather Service records.
   12
      The plaintiff claims that the trial court improperly admitted hearsay
testimony from Karen Plunkett. The record reveals, however, that the plain-
tiff’s trial counsel expressly waived his hearsay objection with respect to
the portion of Karen Plunkett’s testimony that the plaintiff now contends
was inadmissible.
   13
      Practice Book § 66-5 provides in relevant part: ‘‘A motion seeking . . .
an articulation or further articulation of the decision of the trial court shall
be called a motion for rectification or a motion for articulation, whichever
is applicable. Any motion filed pursuant to this section shall state with
particularity the relief sought and shall be filed with the appellate clerk. . . .
   ‘‘The sole remedy of any party desiring the court having appellate jurisdic-
tion to review the trial court’s decision on the motion filed pursuant to this
section or any other correction or addition ordered by the trial court during
the pendency of the appeal shall be by motion for review under Section 66-
7. . . .
   ‘‘Any motion for rectification or articulation shall be filed within thirty-
five days after the delivery of the last portion of the transcripts or, if none,
after the filing of the appeal, or, if no memorandum of decision was filed
before the filing of the appeal, after the filing of the memorandum of deci-
sion. . . .’’
   14
      Practice Book § 66-7 provides in relevant part: ‘‘Any party aggrieved by
the action of the trial judge regarding rectification of the appeal or articula-
tion under Section 66-5 may, within ten days of the issuance of notice by
the appellate clerk of the decision from the trial court sought to be reviewed,
file a motion for review with the appellate clerk, and the court may, upon
such a motion, direct any action it deems proper. . . .’’
   15
      It is undisputed that the plaintiff did not present a claim of judicial bias
at trial.